United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3618
                         ___________________________

                                Eva Angelica Lucke

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Andrew Solsvig, individually and in his capacity as Director, Minot International
       Airport; City of Minot, a North Dakota Municipal Corporation

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                            Submitted: October 17, 2018
                               Filed: January 3, 2019
                                   ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

SHEPHERD, Circuit Judge.

      Appellant, Eva Lucke, owns a building located on property leased from the
Minot International Airport in Minot, North Dakota. She filed suit against Appellees,
the City of Minot and Minot International Airport Director Andrew Solsvig, in his
individual and official capacities, alleging racial discrimination in violation of 42
U.S.C. §§ 1981 and 1983, Title VI of the Civil Rights Act of 1964, and the Equal
Protection Clause of the Fourteenth Amendment. The district court1 granted summary
judgment in favor of Appellees on all claims. Ms. Lucke appeals. Having
jurisdiction under 28 U.S.C. § 1291, we affirm.

                                          I.

       Ms. Lucke, a Hispanic woman, purchased a building on airport property in
1983 and opened Minot Aviation, an aviation-themed hobby shop, in 1985. She
originally ran a crop-spraying business and offered flight lessons out of the remainder
of the building, but discontinued such operations sometime prior to 2001. Ms. Lucke
now leases the majority of her building to her ex-husband, Stewart Lucke, to
construct experimental aircraft.

       Ms. Lucke’s most recent written lease with the City of Minot ran from March
2003 until September 2013. In 2006, the City commenced an unlawful detainer
action against her, which was dismissed. When her lease ended, she held over as a
month-to-month tenant until December 2015, when the City offered her the lease at
issue here. The new lease offered Ms. Lucke an 18-month initial term, renewable on
a year-to-year basis with mutual consent, at a rate of $0.30 per square foot per annum.
Fred Anderson, a Caucasian man who owns an inactive crop-spraying business
located on airport property, was offered a lease with identical terms.

      After requesting and receiving copies of new leases offered to other tenants
around the same time, Ms. Lucke determined her offered lease terms compared
unfavorably to those presented to another tenant, PS Properties, LLP. PS Properties
was offered a new lease with an initial term of 20 months, an option to renew for 20
years with mutual consent, and an initial rent rate of $0.30 per square foot per year,


      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.

                                         -2-
to be adjusted after the first five years. When Ms. Lucke asked Director Solsvig why
she was offered different lease terms, Director Solsvig cited the airport’s need for
flexibility as it redeveloped, as well as concerns about the physical state of Ms.
Lucke’s building and whether her hobby shop qualified as an aeronautical use under
FAA regulations.

       Considering the lease terms offered to her inferior to those offered to PS
Properties due to the differences in the leases’ initial durations and renewal options,
Ms. Lucke filed suit. She alleged that Appellees presented her with these unfavorable
lease terms because of her race. Appellees moved for summary judgment. The
district court granted Appellees’ motion, finding that Ms. Lucke had not presented
sufficient evidence to establish a prima facie case and that, even if she had, Appellees
presented legitimate, nondiscriminatory reasons for the differing lease terms and Ms.
Lucke could not establish those reasons were merely pretextual. Ms. Lucke then
appealed to this Court.

                                          II.

       Ms. Lucke argues on appeal that the district court erred in granting Appellees’
motion for summary judgment when it concluded that she failed to meet her burden
of establishing an inference of unlawful discrimination. “We review de novo a grant
of summary judgment, considering the facts in the light most favorable to the
nonmoving party.” Meuir v. Greene Cnty. Jail Emps., 487 F.3d 1115, 1118 (8th Cir.
2007). Summary judgment is appropriate when “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a); see also Doe ex rel. Thomas v. Tsai, 648 F.3d 584, 587 (8th Cir. 2011). The
nonmoving party must cite to specific facts in the record demonstrating a genuine
issue of fact for trial and may not rely solely on allegations. Fed. R. Civ. P. 56(c);
Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir. 2005).



                                          -3-
       A plaintiff may prove unlawful racial discrimination through either direct or
circumstantial evidence. Young v. Builders Steel Co., 754 F.3d 573, 577 (8th Cir.
2014). If she presents circumstantial evidence, she must proceed under the
framework laid out in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
Under McDonnell Douglas, a plaintiff may establish a prima facie case of racial
discrimination through evidence giving rise to an inference that she has been
intentionally discriminated against because of her race. Young, 754 F.3d at 577. She
may do so by showing that a similarly-situated person of another race received more
favorable treatment. Id. at 578. That person must be “similarly situated in all
relevant respects.” Id. (quoting Chappell v. Bilco Co., 675 F.3d 1110, 1119 (8th Cir.
2012)).

       A person is similarly situated to the plaintiff if he or she possesses all the
relevant characteristics the plaintiff possesses except for the characteristic about
which the plaintiff alleges discrimination. See Barstad v. Murray Cnty., 420 F.3d
880, 886-87 (8th Cir. 2005) (landowners denied a permit to build an RV campground
on their land were not similarly situated to successor landowner who received a
permit to build a dock and two cabins because, even though they sought to improve
the same parcel of land, they did not seek to institute the same improvements);
Meyers v. Ford Motor Co., 659 F.2d 91, 93-94 (8th Cir. 1981) (white male car
dealership operator who voluntarily terminated his dealership contract without
negotiating was not similarly situated to his black male predecessor because the
predecessor had a long-term relationship with the car company and received a more
favorable termination package by negotiating for one). What constitutes a “relevant
respect” or characteristic varies based on the context. See Barstad, 420 F.3d at 884-
85 (land use context); Chappell, 675 F.3d at 1119 (employment context). The
plaintiff has the burden of locating similarly-situated comparators. Harvey v.
Anheuser-Busch, Inc., 38 F.3d 968, 972 (8th Cir. 1994).




                                         -4-
       If a plaintiff succeeds in establishing her prima facie case, the defendant must
then show a “legitimate, non-discriminatory reason” for the challenged conduct.
Young, 754 F.3d at 577-78. Legitimate, non-discriminatory reasons must be “clear
and reasonably specific.” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 258
(1981). Examples include that the defendant’s actions stemmed from economic
motivations rather than racial animus, see Meyers, 659 F.2d at 94, or, in the
employment context, that the plaintiff violated a workplace rule or policy, see
Chappell, 675 F.3d at 1119, or demonstrated poor work performance. Fiero v. CSG
Sys., Inc., 759 F.3d 874, 878 (8th Cir. 2014). Should the defendant articulate such
a reason, the burden shifts back to the plaintiff to show that the offered reason is
pretextual. Young, 754 F.3d at 578. This requires more than merely disputing the
reason; the plaintiff must present evidence “that the reason was false, and that
discrimination was the real reason.” Ryther v. KARE 11, 108 F.3d 832, 838 n.5 (8th
Cir. 1997) (emphasis omitted) (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,
515 (1993)).

        The plaintiff may show pretext either through discrediting the proffered reasons
or through showing “that a discriminatory reason more likely motivated the
[defendant] . . . .” White v. McDonnell Douglas Corp., 985 F.2d 434, 436 (8th Cir.
1993) (quoting Burdine, 450 U.S. at 256). In this Court, “the applicable standard
. . . on summary judgment . . . ‘require[s] only that [the] plaintiff adduce enough
admissible evidence to raise a genuine doubt as to the legitimacy of the defendant’s
motive, even if that evidence [does] not directly contradict or disprove [the]
defendant’s articulated reasons for its actions.’” Strate v. Midwest Bankcentre, Inc.,
398 F.3d 1011, 1021 (8th Cir. 2005) (alterations in original) (emphasis omitted)
(quoting Davenport v. Riverview Gardens Sch. Dist., 30 F.3d 940, 945 n.8 (8th Cir.
1994)). However, “[t]he ultimate burden of persuading the trier of fact that the
defendant intentionally discriminated against the plaintiff remains at all times with
the plaintiff.” Burdine, 450 U.S. at 253.



                                          -5-
       While McDonnell Douglas itself dealt with racial discrimination under Title
VII of the Civil Rights Act of 1964, see 411 U.S. at 802, we apply its burden-shifting
framework when analyzing racial discrimination claims in a host of other contexts.
See Wimbley v. Cashion, 588 F.3d 959, 961-62 (8th Cir. 2009) (Fourteenth
Amendment claims); Freeman v. Fahey, 374 F.3d 663, 666 (8th Cir. 2004) (Title VI
claims); Richmond v. Bd. of Regents of Univ. of Minn., 957 F.2d 595, 598 (8th Cir.
1992) (§ 1981 and § 1983 claims). Ms. Lucke relies solely on circumstantial
evidence in making her claims. Each of her four claims thus falls under the
McDonnell Douglas analysis.

       The district court found that Ms. Lucke failed to make out a prima facie case
of discrimination because she did not identify a similarly-situated individual of
another race who received more favorable treatment. Ms. Lucke argues that PS
Properties is similarly situated because she, like PS Properties, operates out of a large
permanent building with a concrete foundation. However, Appellees counter that PS
Properties holds ten airport leases and runs an entirely different form of business than
Ms. Lucke runs. They point to Fred Anderson, a male Caucasian, as a similarly-
situated individual because, like Ms. Lucke, Anderson owns an inactive crop-
spraying business and uses his hangar for aircraft storage. Because Anderson
received new lease terms identical to those offered Ms. Lucke, Appellees contend Ms.
Lucke cannot show her new lease terms constitute intentional discrimination against
her because of her race. See Henry v. Hobbs, 824 F.3d 735, 740 (8th Cir. 2016)
(“[D]efendants have provided evidence that a similarly-situated Caucasian employee
was subject to the same treatment . . . . Thus, the only evidence in the record
concerning a similarly situated Caucasian employee undermines [plaintiff]’s claim
that his termination was motivated by race.”).

      However, even assuming Ms. Lucke successfully states a prima facie case, she
cannot survive summary judgment because she fails to rebut the nondiscriminatory
reasons Appellees offered for their conduct. Appellees presented the district court

                                          -6-
with three legitimate, nondiscriminatory reasons for the differing lease terms: (1) the
airport’s need for flexibility in its redevelopment efforts; (2) concern over the
physical state of Ms. Lucke’s building, and (3) concern over whether a hobby shop
is an FAA-approved aeronautical use. Ms. Lucke does not dispute on appeal that
these reasons are both legitimate and nondiscriminatory. Despite this fact, she does
not present evidence showing that an impermissible, discriminatory reason more
likely motivated Appellees. See White, 985 F.2d at 436. Ms. Lucke argues only that
Appellees’ concern over the nature of her business is unjustified and pretextual. Her
brief mentions the airport’s need for flexibility only in passing and does not reference
the physical state of her building at all. Even though Ms. Lucke is not required to
directly contradict each of Appellees’ stated reasons through evidence, see Strate, 398
F.3d at 1021, by introducing no evidence at all against either of these arguments, she
does not even raise a genuine doubt as to their legitimacy. Id. Because Ms. Lucke
cannot discredit Appellees’ proffered reasons, see White, 985 F.2d at 436, and has not
presented other evidence that raises a genuine doubt as to the legitimacy of
Appellees’ motives, see Strate, 398 F.3d 1021, she cannot meet her burden under
McDonnell Douglas to show discriminatory intent. We therefore find Ms. Lucke
cannot prevail on her claims.

      The district court’s grant of summary judgment is affirmed.
                       ______________________________




                                          -7-